DETAILED ACTION
This Office action is in reply to application no. 17/124,690, filed 17 December 2020. Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad DeSandro on 19 March 2022.

The application has been amended as follows: 

Claim 13 is amended and now reads:
13. The method as defined in Claim 8 [[6]], wherein:
the prospective member is a merchant;
the plurality of data fields includes data fields associated with one or more merchant store locations in the prospective member profile; and
the method further comprises:
generating signals to cause searching of the one or more data sources to locate data pertaining to one or more of the one or more merchant store locations;
displaying, on the display, the data pertaining to the one or more merchant store locations;
receiving signals representing one or more inputs confirming the data pertaining to the one or more merchant store locations; and
populating the prospective member profile with the one or more merchant store locations with the confirmed data.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: first, as the claims recite commercial interactions, e.g. a member registration which may be considered a commercial interaction, a suspicion is raised as to compliance with 35 U.S.C. § 101.  However, the claims are lengthy and detailed, and include features that are not only technical but specific, representing a choice of technical design that could generally linking the abstract idea of member enrollment to any particular technological environment, and are therefore not directed to an abstract idea.  For this reason, no rejection under 35 U.S.C. § 101 is made.
In regard to the lack of any rejection under 35 U.S.C. § 102 or 103, a brief review of the prior art just prior to the effective filing date (November 6, 2009 by chain of priority) of the claimed invention is in order.  Paulsen (U.S. Publication No. 2003/0083126) discloses a tax filing system, oddly disposed within a gaming machine. [title] The system may retrieve “player profile information” from a card, [0047] and included that certain “profile or identification data is pre-filled” on an “electronic form” shown on a “display”. [0059]
Otto et al. (U.S. Publication No. 2009/0182630) disclose a system to enable point-of-sale functionality in a wireless device, [title] common enough these days but rather nascent technology then.  It included that a “prospective member” could enroll by filling out a “form”. [0051] What the member was enrolling in was, e.g., a “frequent shopper card”. [0027]
Perell et al. (U.S. Publication No. 2001/0047347) disclose a data verification system [title] which provides an “interface” to a “prospective member”, [0085] and 
None of these, alone or combined, teach every feature of the claims of the present invention, in particular the very detailed dialogues, the fact that a smartphone generates the interface including the prepopulating of data fields from a search of data from external sources, and the use of the particular claimed networking technology, combined with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694